Citation Nr: 0400604	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-03 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's deceased spouse is a veteran for 
purposes of determining eligibility for Department of 
Veterans Affairs benefits.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The appellant alleges that her deceased spouse had active 
service during World War II.  He died in May 1999.  The 
appellant is his surviving spouse.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

Review of the claims folder reveals that the appellant's 
deceased spouse submitted a claim for VA benefits that was 
received at the RO in July 1997.  There is no indication that 
the RO ever took action on this claim, although it is noted 
that the RO had recently denied a similar claim in April 
1997.  Given the disposition of the prior denials, as well as 
the disposition of the instant appeal, the Board finds that 
any failure to adjudicate the claim received in July 1997 is 
harmless.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The service department and the National Personnel Records 
Center have been unable to verify the appellant's deceased 
spouse's alleged period of active service in the U. S. Armed 
Forces in the Far East or the Commonwealth Army of the 
Philippines or to verify any guerilla service.  


CONCLUSION OF LAW

The appellant's eligibility for VA benefits based on her 
deceased spouse's service is not established.  38 U.S.C.A. § 
101(2) (West 2002); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

In this case, the Board finds that any defect as to notice or 
assistance required by the VCAA is not prejudicial.  A 
determination as to basic eligibility for benefits is a 
matter of whether specific legal requirements are met.  When 
no amount of notice or assistance will change a claimant's 
legal status, deficiencies in notice or assistance are 
nonprejudicial.  See Valiao v. Principi, 17 Vet. App. 229 
(2003) (finding nonprejudicial error in Board's failure to 
discuss amended duty to notify and failure of required 
development when appellant was ineligible as a matter of law 
for dependency and indemnity compensation).  In addition, the 
VCAA provides that VA is not required to provide assistance 
to a claimant when there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  In this case, the RO made an 
initial attempt to verify service in March 1954, and another 
attempt to verify the alleged period of service of the 
appellant's deceased spouse in July 2002.  Given the nature 
of the issue, no additional assistance presents any 
reasonable possibility of substantiating her claim.  
Accordingly, the Board will proceed to evaluate the entire 
claim without remanding the case to the RO to address any 
possible VCAA deficiency.  See Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to legal requirements is 
not mandated when such adherence would impose additional 
burdens on VA without benefit flowing to the claimant).



Analysis

The appellant submitted a claim for service connection for 
the cause of the veteran's death in October 2000.  Dependency 
and indemnity compensation may be awarded to a veteran's 
surviving spouse upon his service-connected death, with 
service connection determined according to the standards 
applicable to disability compensation.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2003); see 
38 U.S.C.A. Chapter 11.  Generally, a "veteran" is a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d). 

Service in the Commonwealth Army of the Philippines is 
included for purposes of eligibility for VA compensation 
benefits from and after the dates and hours, respectively, 
when they were called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941.  
38 C.F.R. § 3.8(c)(1).  

Service as a guerrilla under a commissioned officer of the 
United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces is similarly 
included for purposes of eligibility for VA benefits.  
38 C.F.R. § 3.8(d)(1).  Guerilla service may be recognized or 
unrecognized as provided by VA regulations.  38 C.F.R. § 
3.8(d)(2).  See generally 38 C.F.R. § 3.9 (discussing how the 
period of active service is determined for Philippine 
service).  

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).   

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served 
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.   Therefore, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Spencer v. 
West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 
118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. 
Ed. 2d 301, 118 S. Ct. 386 (1997).   

In this case, documents submitted by the appellant, and by 
her deceased spouse during his lifetime, consist of an 
Affidavit for Philippine Army Personnel completed by the 
deceased spouse in October 1945; a Statement of Service dated 
in April 1978 from an unknown source; and a Certification 
from the Office of the Adjutant General, Armed Forces of the 
Philippines, dated in October 2000.  None of these documents 
is acceptable as proof of service without verification by the 
service department.  38 C.F.R. § 3.203(a).  Therefore, as 
required by VA regulation, the RO requested verification of 
service from the service department.  The response dated in 
March 1954 states that the individual had no recognized 
guerrilla service and that he was not a member of the 
Philippines Commonwealth Army in the service of the Armed 
Forces of the United States.  The RO denied basic eligibility 
for VA benefits to the appellant's spouse in March 1954 and 
again in April 1997.  He did not appeal either determination.  

When the RO received different service number and birth date 
information from the appellant, it again requested 
verification of the dates of alleged service for the 
appellant's deceased spouse.  The July 2002 response from the 
National Personnel Records Center again indicated that the 
individual did not have verified Philippine service for 
purposes of establishing eligibility for VA benefits, such 
that there was no basis to change the prior negative 
certification from March 1954.  These findings are binding on 
VA.  38 C.F.R. § 3.203; Spencer, 13 Vet. App. at 380.  
Accordingly, the Board finds that the appellant's eligibility 
for VA benefits based on her deceased husband's service is 
not established.  38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1, 
3.8, 3.203.  The appeal is therefore denied for lack of legal 
merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).


ORDER

Eligibility for VA benefits based on service of the 
appellant's deceased spouse is not demonstrated.  The appeal 
is denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



